t c memo united_states tax_court denise lloyd petitioner v commissioner of internal revenue respondent docket no 17559-15l filed date charles a ray jr for petitioner rachel l rollins for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6330 of the determination by the internal 1all statutory references are to the internal_revenue_code code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar revenue service irs or respondent to uphold a notice_of_intent_to_levy the irs served the levy notice to assist in collecting unpaid trust fund recovery penalties tfrps from petitioner for calendar quarters during the sole issue for decision is whether the irs settlement officer abused his discretion in declining to accept a dollar_figure offer-in-compromise oic respondent has moved for summary_judgment on this question and we will grant his motion background the following facts are based on the parties’ pleadings respondent’s mo- tion and petitioner’s opposition including the attached affidavits and exhibits petitioner resided in maryland when she filed her petition petitioner was the sole shareholder of d h lloyd associates inc d h lloyd a district of columbia corporation engaged in the commercial insurance brokerage business d h lloyd became delinquent on its employment_tax liabil- ities for the quarters in question the irs subsequently assessed tfrps against petitioner under sec_6672 having determined that she was a respon- sible person required to collect account for and pay over the withheld employ- ment taxes the aggregate amount of the assessed penalties is approximately dollar_figure on date in an effort to collect these unpaid liabilities the irs sent petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing petitioner timely requested a cdp hearing indicating that she sought a collection alternative in the form of an installment_agreement she did not indicate an intention to challenge her underlying liability for any quarter in question after receiving petitioner’s case on date a settlement officer so from the irs appeals_office reviewed her administrative file and confirmed that the penalties in question had been properly assessed and that all other require- ments of applicable law and administrative procedure had been met the so scheduled a telephone cdp hearing for date he informed petitioner that in order for him to consider a collection alternative she needed to supply a completed form 433-a collection information statement for wage earners and self-employed individuals and a form_656 offer_in_compromise with support- ing financial information petitioner submitted a form_656 on which she sought an oic based on doubt as to collectibility offering to pay dollar_figure to compromise her outstanding liabilities for the quarters in question she included a form 433-a showing monthly income of dollar_figure monthly expenses of dollar_figure assets of dollar_figure and liabilities of dollar_figure her expenses included housing_expenses of dollar_figure per month and vehicle ownership expenses of dollar_figure per month the latter inclu- ded a dollar_figure monthly lease payment for a model lexus a telephone cdp hearing was held with petitioner’s representative on date during that call the so advised that petitioner’s offer would be forwarded to the irs oic processing unit unit for evaluation on date the unit returned the oic with a recommendation that it be rejected because it was less than petitioner’s reasonable collection potential rcp which the unit calculated to be dollar_figure it determined this rcp solely on the basis of peti- tioner’s net_income excluding from its calculations her assets and liabilities the unit determined that her reported monthly expenses particularly for housing and vehicle expenses exceeded the applicable local standards by more than dollar_figure per month employing the local standard amounts the unit concluded that petitioner could pay a total of dollar_figure during the remainder of the collection limitations_period after receiving the unit’s response the so wrote petitioner’s representative to schedule another telephone call during that call the so explained that peti- tioner’s actual housing and vehicle expenses significantly exceeded the irs local standards her representative then requested a deviation from these standards with respect to housing_expenses petitioner contended that her primary residence was an essential business asset because she sometimes worked from home and that the irs should allow a household size of four for purposes of computing housing costs with respect to the vehicle expenses she contended that her work as an insurance broker necessitated a high-quality vehicle the so rejected these contentions he concluded that petitioner’s house was not an essential business asset because she could work from other locations and that her household size was properly set at two on the basis of her last-filed federal_income_tax return and he concluded that petitioner’s work did not re- quire use of any specialized vehicle the so accordingly rejected petitioner’s request for a deviation from irs local standards the so informed petitioner that he could consider a six-year installment_agreement of dollar_figure per month petitioner rejected this offer the so accord- ingly closed the case and on date issued petitioner a notice of determi- nation sustaining the proposed levy for the quarters in question 2petitioner also contended that the mortgage on her house was under- water however her form 433-a indicated that the house had a fair_market_value fmv of dollar_figure and encumbrances of only dollar_figure the mortgage could be regarded as underwater only if the fmv were reduced by to produce an estimate of a quick sale price in any event the so concluded that the value of the house was immaterial because it was not being considered an asset in the rcp calculation petitioner timely petitioned this court for review of the notice of determina- tion on date respondent filed a motion for summary_judgment to which petitioner timely replied discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 under rule b the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party ibid however the nonmoving par- ty may not rest upon the mere allegations or denials of her pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite we find that no material facts are in dispute and that this case is appropriate for summary adjudication where as here there is no challenge to the amounts of the taxpayer’s un- derlying liabilities for the quarters in question we review the irs determination for abuse_of_discretion 114_tc_176 abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir in deciding whether the so abused his discretion in sustaining the levy we review the record to determine whether he properly verified that the requirements of applicable law or administrative pro- cedure have been met considered any relevant issues petitioner raised and considered whether any proposed collection action balances the need for the effi- 3petitioner did not challenge her liability for the tfrps during the cdp hearing or in her petition to this court she is thus precluded from challenging those liabilities here see rule b any issue not raised in the assign- ments of error shall be deemed to be conceded 140_tc_173 a taxpayer is precluded from disputing the underlying liability if it was not properly raised in the cdp hearing sec_301_6330-1 q a-f3 proced admin regs petitioner likewise did not allege during the cdp hearing in her petition or in her response to the motion for summary judg- ment that the tfrps which are assessable_penalties were not personally ap- proved in writing by the immediate supervisor of the individual making the penalty determination sec_6751 that issue is therefore deemed conceded see rule b any issue not raised in the assignments of error shall be deemed to be conceded triola v commissioner tcmemo_2014_166 108_tcm_185 dinino v commissioner tcmemo_2009_284 cient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 sec_7122 authorizes the irs to compromise an outstanding tax liabil- ity the regulations set forth three grounds for such compromise doubt as to liability doubt as to collectibility or promotion of effective tax administra- tion sec_301_7122-1 proced admin regs petitioner based her oic on doubt as to collectibility the secretary may compromise a tax_liability on the basis of doubt as to collectibility where the taxpayer’s assets and income render full collection unlike- ly id para b conversely the irs may reject an oic when the taxpayer’s rcp exceeds the amount she proposes to pay see 136_tc_475 aff’d 502_fedappx_1 d c cir generally appeals officers are directed to reject offers substantially below the taxpayer’s rcp unless special circumstances justify acceptance of such an offer see fairlamb v com- missioner tcmemo_2010_22 revproc_2003_71 sec_4 2003_2_cb_517 we do not independently assess the reasonableness of the taxpayer’s pro- posed offer rather our review is limited to ascertaining whether the decision to reject her offer was arbitrary capricious or without sound basis in fact or law murphy t c pincite we do not substitute our judgment for the settlement officer’s as to the acceptability of any particular offer see eg johnson t c pincite the so determined petitioner’s rcp on the basis of her monthly income of dollar_figure less allowable expenses in calculating allowable housing and vehicle expenses he used the irs local standard amounts which were significantly lower than petitioner’s actual expenses petitioner concedes as much her sole conten- tion is that she was entitled to a deviation from those standards the code provides that the irs shall create and publish schedules of national and local allowances to ensure that taxpayers entering into oics have adequate means to provide for basic living_expenses sec_7122 and a this court has upheld the irs’ use of published local standards to determine basic living_expenses in the context of evaluating collection alternatives see eg 124_tc_165 aff’d 454_f3d_782 8th cir allowable housing and vehicle expenses are those that are necessary to provide for a taxpayer’s and his or her family’s health and welfare and or produc- tion of income internal_revenue_manual irm pt date ordinarily settlement officers are directed to allow the taxpayer the lesser_of the local standards or the amounts actually paid monthly for housing and vehi- cle expenses see irm pt date irm pt date only if the local standards are inadequate to provide for a specific taxpayer’s basic living_expenses should the so allow a deviation irm pt the taxpayer bears the burden of providing sufficient information to the so to justify deviation from local standards see thomas v commissioner tcmemo_2015_182 with respect to her monthly housing_expenses of dollar_figure petitioner con- tends that her primary residence was integral to her business and that her housing_expenses should have been calculated for a four-person rather than a two-person household on the first point the so noted that petitioner’s business reported rent- al expenses for two distinct office locations he reasonably concluded that while she sometimes worked from home her ability to work from those locations meant that her residence was not an essential business asset the so rejected petitioner’s claim for a larger household size because she had reported only two people in her household on her last-filed return which was for tax_year see irm pt petitioner contends that the so should have based his household size determination on her return which showed four household members but she requested an extension of time until date to file her return and the so issued the notice of deter- mination on date four months before that return was due it was not an abuse_of_discretion for the so to base his determination on petitioner’ sec_2013 return which was her most recently filed return at the time the so made his determination with respect to vehicle expenses petitioner contends that she needed her lexus for work purposes and that dollar_figure of the reported monthly expenses in- cluding a lease payment of dollar_figure should be allowed the so reasonably reject- ed this contention and limited petitioner to the standard vehicle allowance he found that she had not shown a special vehicle requirement for her work and that a less expensive vehicle would have been perfectly suitable irm pt date the so did not act arbitrarily or capriciously in determining that petition- er’s rcp greatly exceeded her dollar_figure offer he reasonably rejected her request for a deviation from the local standards because she failed to demonstrate that they were inadequate to provide for her basic living_expenses he reasonably deter- mined that petitioner had no special circumstances that would warrant accept- 4even if an increase to petitioner’s household size were warranted the so noted that he would then have to factor into his calculations the income of her nonliable spouse which might have increased her rcp substantially ance of an offer substantially below her rcp instead he offered petitioner a six-year installment_agreement of dollar_figure per month which she rejected finding no abuse_of_discretion in any respect we will sustain the proposed collection action to reflect the foregoing an appropriate order and decision will be entered 5special circumstances that may warrant acceptance of an oic where the rcp is more than the offer amount include facts demonstrating that the tax- payer would suffer economic hardship if the irs were to collect from her an amount equal to the rcp and compelling public policy or equity considera- tions that provide sufficient basis for compromise see murphy t c pincite mcclanahan v commissioner tcmemo_2008_161 irm pt date
